El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Con motivo de procedimiento ejecutivo sumario seguido por Francisco Eamis contra Pizá y G-onzález ante la Corte de Distrito de Humacao en cobro de un crédito hipotecario de que aquél era cesionario, la referida sociedad presentó demanda ante la misma corte contra Francisco Eamis en 4 de marzo de 1916, con súplica de que se declarara extinguida la hipoteca cedida a Eamis y se le condenara a otorgar escritura de cance-lación de la misma.
En la propia fecha, 4 de marzo, la mercantil Pizá y Gonzá-lez, invocando el artículo 175 del Eeglamento para la ejecución de la Ley Hipotecaria, solicitó de la corte dictara una orden reteniendo toda la cantidad que en virtud del procedimiento sobre ejecución y subasta de la finca hipotecada deba entre-garse a Eamis, cuya cantidad quedaría sujeta a las resultas del pleito. La corte accedió a tal pretensión por orden del 6. de marzo, sin exigir fianza a Pizá y González por estimarlos con bastante solvencia, y entonces solicitó Eamis que de acuer-do con lo que preceptúa el párrafo 7o. del número 3o. del artí-culo 175 del Eeglamento para la ejecución de la Ley Hipote-caria, se le fijara una fianza para obtener el alzamiento de la retención acordada, y la corte accedió a ello señalando al efec-to una fianza de $700.
Posteriormente, en 10 de marzo, sin que prestara Eamis la fianza exigida pidió que se le entregara la suma de $700 rete-nida en virtud de la orden de la corte, y discutida dicha moción fué declarada sin lugar por orden de 23 de junio de 1916, noti-ficada a la contraparte en 6 de julio siguiente.
Esa orden ha sido apelada por Eamis.
*870Se lia levantado por la parte apelada la cuestión legal de si la orden de 23 de junio de 1916 es apelable o no. Entende-mos que lo es por estar comprendida en el número 3o. del artí-culo 295 del Código de Enjuiciamiento Civil que otorga re-curso de apelación contra una providencia de la corte, de dis-trito “anulando o negándose a anular un embargo,” según el texto español, “disolviendo o negándose a disolver un embargo,” según el texto inglés.
La orden de que se trata deniega el alzamiento de la re-tención de una suma de dinero sujeta a las resultas de un. juicio seguido por Pizá y González contra Francisco Ramis so-bre extinción y cancelación de hipoteca, y tal denegatoria es una orden por la que se deniega la disolución de un embargo.
Entrando a considerar dicha orden en virtud del recurso de apelación contra ella interpuesto, la encontramos ajustada a derecho, o sea, al artículo 175 del Reglamento para la ejecu-ción de la Ley Hipotecaria.
Ese artículo en su número 3°., después de ordenar que en el procedimiento sumario hipotecario todas las reclamaciones que versaren sobre la nulidad del título o de las actuaciones o sobre cumplimiento, certeza, extinción o cuantía de la deuda deben ventilarse en el juicio ordinario correspondiente, esta-blece los siguientes preceptos:
“Al tiempo de interponer la demanda * * *, o durante el curso del pleito podrá solicitarse que se asegure la efectividad de la sentencia, con retención del todo o una parte de la cantidad que por el procedimiento ejecutivo deba entregarse al ejecutante * * * Si el ejecutante afianza a satisfacción del juez, la cantidad que estu-viese mandada retener a las resultas del juicio declarativo, se alzará la retención. Si el que solicitare esta medida no tuviere solvencia notoria y suficiente, el juez deberá exigirle previa-y bastante garan-tía para responder de los intereses de demora y del resarcimiento de cualesquiera otros daños y perjuicios que puedan ocasionarse al acreedor.”
El juicio ordinario promovido por Pizá y González contra Francisco Ramis, tiene por objeto la extinción y cancelación, del crédito hipotecario, cuyo cobro se persigue en el procedi-*871miento ejecutivo sumario seguido por Eamis contra Pizá y González. La entrega a Ramis del dinero que consignó Pizá y González para evitar el remate de la finca hipotecada sería una burla de los derechos de Pizá y González, pues así vendría a percibir Ramis el importe de una hipoteca cuya extinción se solicita, y aunque Pizá y González obtuvieran una senten-cia favorable carecería ésta de finalidad práctica. El mismo Ramis debió entenderlo así al solicitar que se le señalara fianza' para obtener la entrega del dinero que consignó Pizá y González para evitar el remate de la finca, cuya fianza no llegó a prestar.
No cabe discutir en el presente recurso si el marshal debió proceder al remate de la finca sin admitir la consignación he-cha por Pizá y González, del montante del crédito que Ramis cobraba. Es un hecho que la consignación se hizo por Pizá y González, y la cantidad consignada quedó sujeta'por orden de la corte a las resultas del juicio sobre extinción y cance-lación del crédito hipotecario. Esa cantidad recibirá el des-tino final correspondiente cuando se dicte sentencia en dicho juicio; actualmente no puede ser entregada a Ramis.
No hay términos hábiles para que se aplique al presente caso el artículo 1148 del Código Civil.
Por las razones expuestas es de confirmarse la orden ape-lada.

Confirmada la orden apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.